Citation Nr: 1421631	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease from a traumatic injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A transcript of a February 2011 hearing before an Acting Veterans Law Judge who is no longer employed by the Board is of record.  As the Veteran did not respond to an October 2013 offering an opportunity to testify before another Veterans Law Judge, no further hearing is necessary.  38 C.F.R. §§ 20.707, 20.717 (2013).  

The Board remanded this issue for development in September 2011 and December 2013.  The claims file is now entirely paperless, contained in the Veterans' Benefits Management System (VBMS) and Virtual VA secure processing systems.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in December 2013 because the VA examiner did not appear to have considered competent lay evidence concerning continuing back pain after the in-service injury and prior to subsequent injuries, or a March 2011 private record with an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In a February 2014 addendum, the October 2011 VA examiner essentially restated his prior opinions and reasoning.  As such, the addendum is inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand and access to all pertinent electronic records, to an appropriate medical professional (preferably a physician) other than the October 2011 VA examiner for an addendum opinion.  (A full VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the report.  

The examiner should respond to the following:

(a)  Was the Veteran's preexisting thoracic scoliosis aggravated (meaning permanently worsened beyond the natural progress of the condition) as result of injury during service to result in the current back disability?  Please note: to say that there was no aggravation, there must be clear and unmistakable evidence that the preexisting thoracic scoliosis was not worsened beyond its natural progression.  

If aggravation is found, identify the baseline level of disability prior to aggravation to the extent possible, based on evidence of record.  

(b)  With regard to any currently diagnosed back disability that is not related to thoracic scoliosis, to include degenerative disc disease of the lumbar spine, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred as a result of service?  

Also, did any diagnosed arthritis of the spine manifest during service, or to a compensable degree within one year after the Veteran's separation from service (by September 1993)?

(c)  In responding to each of the above, the examiner must provide a complete explanation for any opinion offered.  If any requested opinion cannot be offered without speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered, including what, if any additional information or evidence is necessary.  

In particular, the examiner must consider the service injury involving the hatch door, as well as the Veteran's reports of continuing back pain and other symptoms after that time.  The Veteran has stated that he did not have any back pain or other symptoms prior to this injury during service, and that he has had continuous back pain since then that progressed over time.  The Veteran also contends that, although private records dated in 1995 and 1996 noted back pain when he fell a few feet off a ladder and when he picked up his daughter, these were aggravations of his existing back problem.  

The examiner should also consider other pertinent lay evidence, such as the statement from the Veteran's wife in July 2007 that she has known him since November 1992 and he has always complained about his back injury, treating symptoms with over-the-counter medications and later medical treatment.  

Further, the examiner should consider all pertinent medical evidence during and after service, including but not limited to the March 2011 private record stating that the Veteran's low back pain "may be related to a fall while in the [N]avy and following injuries."  

The Veteran's statements as to the onset and timing of his back pain and other symptoms cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he/she should explain why.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

